Case 1:20-cv-00096-ACA Document 64-2 Filed 11/20/20 Page 1 of 3            FILED
                         EXHIBIT 2                                2020 Nov-20 PM 02:27
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA
Case 1:20-cv-00096-ACA Document 64-2 Filed 11/20/20 Page 2 of 3
                         EXHIBIT 2
Case 1:20-cv-00096-ACA Document 64-2 Filed 11/20/20 Page 3 of 3
                         EXHIBIT 2
